                             Case 19-10988-MFW                        Doc 1        Filed 05/06/19             Page 1 of 43
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________     District of __________
 District of Delaware

 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            SEL Manufacturing Co., Ltd.
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ✔
                                                             ___________________________. Describe identifier Corporate
                                                        Other L51909PB2000PLC023679                                      Identity Number (CIN)
                                                                                                               _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      SEL Manufacturing Co., Ltd.
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign            Insolvency Resolution CP (IB) No. 114/Chd/Pb/2017 under Section 7 of Insolvency and Bankruptcy Code, 2016
                                            ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               
                                           ✔      A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached. (See Exhibit A-1)

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.
                                           ✔
                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  _______________________________________________________________________________________
                                                  Corporate Resolution, appointing the Foreign Representative (See Exhibit A-2)
                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                           
                                           ✔      Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
                              Case 19-10988-MFW                     Doc 1         Filed 05/06/19             Page 2 of 43

Debtor          SEL  Manufacturing Co., Ltd.
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                         India
                                         ______________________________________________                  274         Dhandari Khurd, G.T. Road
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Ludhiana Punjab                    141014
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region  ZIP/Postal Code


                                                                                                         India
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 274        Dhandari Khurd, G.T. Road
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 Ludhiana Punjab                     141014
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 India
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              www.selindia.in
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
Case 19-10988-MFW   Doc 1   Filed 05/06/19   Page 3 of 43
 Case 19-10988-MFW      Doc 1   Filed 05/06/19   Page 4 of 43



                           Exhibit A-1
(Certified Copy of the Order Commencing the Foreign Proceeding)
Case 19-10988-MFW               Doc 1   Filed 05/06/19   Page 5 of 43




                "IN- THE NATIONALCOMPANYLAW TRIBUNAL
                     I'CHRTD|cARHBENcH,cHANDIGARH"

                                                    cP (lB) No.114/ChdtPblzo17
                                                                                  t
                                                             tr'35-q
                                                   unde\ft*cdo    fetr,,?
                                                                        E}:
                                                            tAF:*,iu';i nf ,i* India
In the matter of:                                             c.\l',,id'i:,
                                                         Outsic           uuttt
StateBankof lndia                            F I Oi n n
                    and Finance
throughits lndustrial
BranChOfficeat GoldenTowers,
Dholewal  Chowk,                                        CreOitol
            41003,Punjab              .Applicant-Financial
Ludhiana-1
        Vs.
 SELManufacturing  CompanyLimited'
 havingits registeredofficeat
 274,lhandiri Khurd,G'T' Road,
 Ludhiana-141}14,Punjab"'Respondent-CorporateDebtor
                                Judgementdeliveredon 11'04'2018'


                   Hon'bleMr.iusticeR.P.Nagrath,Member(Judicial)
 Coram:
                                     R' Sethi,Member(Technical)
                   iion'ul" Mr.Pradeep


 Forthe Petitioner              1, Ms.Misha,Advocate
                                                  Advocate
                                2. Mr. NitinKaushal,
                                3. Mr. Siddhant    Advocate
                                               Kant,
                                4. Ms.TanviTalwar,Advocate

                 : 1' Mr' AnandChhibbar,  SeniorAd
  Forthe ResPondent
                   2 . M r .ArvindGuPta,Advocate'
                                         Advocate'
                   3 . M r .C. S. Chauhan,
                   4 . M r .GauravMankotia'Advocate


  Per: PradeepR. Sethi,Member(Technicall


                                    Judqement
       Theinstantpetitionhasbeenfiled,inFormlunderSectionTofthe
                                            referredas the Code)
                        Code,2016 (hereinafter
           and Bankruptcy
  lnso|vency

   readwithRule4ofthelnsolvencyandBankruptcy(ApplicationtoAdjudicati

   Authority)Rules,2016(hereinafterreferredastheRules)bytheStateBank

                                     \brlfiedto betrprlnoto Cogy
   CP(lB) No.1 14t}hdlPbt2017
                                         ^.        Yt1                  r-:1uaa?nlq
Case 19-10988-MFW            Doc 1   Filed 05/06/19      Page 6 of 43


                                       2


                                                      resolutionprocess
India,the financialcreditorfor initiatingthe insolvency

againsttherespondent-corporatedebtor.ThepetrtionerBankhasbeen

          underthestatutory
constituted                      of stateBankof lndiaAct' 1955and
                          enactment
                                                           situatedat
              has been filed by he Bank throughits Branch
the application
                                                    state Bankof lndia
                                    to the petitioner,
Dholewalchowk,Ludhiana.According
                                                          Withthe
                                           dated14'05'1955'
                            videNotification
was incorporatedon 01.07.1955

sanctionof centralGovernment and ReserveBankof India' the petitionlr

              bywavofamalgamation'
bankhasacquired               YJYStpe lnd$tg'Jhgsallsets
                                              -f
                                                                  EC
              of followingBanks:                   TA !( E E'f- F
and liabilities                                                                  e'
                                             D u t s i d ti r ' r !er / i r ' s i d I d t a
                                                  t',tit-f-;\li,Y
                                                  r\ r'z ';' ' '      P U tsLlC
        i)     StateBankof BikanerandJaipur'

        ii)    StateBankof MYsore'                                             trLAei
        iii)             of Patiala'
                State-Bank

        iv)     StateBankof Travancore'

                                                 in
                                                                             (+
 Copy of the Gazette Notificationdated 22'02'2017

 Annexure-'1.

 2.Theapp|icationhasbeenfi|edinrespectofM/sSELManufacturing
                                as corporateDebtor)havingregistered
                         referred
 companyLimited(hereinafter
                                            Punjab-141014. TheCIN
                   Khurd,G.T.Road,Ludhiana'
 officea|274,Dhandari
                                                  ThecorporateDebtor
  of the corporateDebtoris L51909P82000PLC023679'
                                                  capitalof {1250crores
                                lt hasitsauthorised
                   on 08.05.2000.
  was incorporated

  andpaidupcapitalof{401'05Tcrores.,ThecopiesofMemorandumof
                                      of the corporateDebtorare annexed
  Associationand Articlesof Association

  as Annexure-4(colly)withthe application'


                                       \brlfied tc

                        7
   CP(lB)No.114lChd/Pb/201
                                                                                          7 MAR
                                                                                              2019
                                           llt*tarv
                                           Case 19-10988-MFW                Doc 1   Filed 05/06/19        Page 7 of 43


                                                                                          3


                                                                                  'l                    of debtgranted
                                           3.    . lt is reportedin part-lVof Form thatthe totalamount
                                                                                                                   the
                                                                                                          (including
                                           by the Financial  creditortowardstermloansandworkingcapital
                                                                                                    in pursuance
                                                                                     w.e.f.01.04.2017            of the
                                           erstwhile   associatebanksamalgamated
                                                                                       to t2049,11,75,763'15'
                                                                            is equivalent
                                                             dated 22.02.2017)
                                           GazetteNotification

                                           Thedetai|sregardingthedisbursementmadetotheCorporateDebtorareat

                                           Annexure-7                   As perserialNo' 2 of Para-lVof theapplication
                                                        of theapplication.
                                                                                       in defaultas on 30'09'2017is
                                           it is statedthatthe totalamountclaimedto be
                                                                                         to be in defaultandthe
                                           t1136,15,67,142.The detailsof the amountclaimed
                                                                               providedfor inr Annexure-8of the
                                           dates when the defaultoccurredare
                                                                  Bankhasalsofurnished
                                                     The petitioner                    thedetailsof securityheld
                                           application.
                                                                                              of chargeissuedby
                                            bv the financialcreditorsalong with the certificate

                                            RegistrarofCompanies,ChandigarhasatAnnexure-9(co||y)r,'thi'tll

                                            detai|sofcomp|etecopiesof|atestcontactsref|ectinga||theame
                                                                                           10 (colly)
                                            waiversin respectof all the loansare at Annexure          ''"n*,11f
                                                                                                                i iPD')
                                                                                                      'riico.No'rzsc

                                            documentsare of the Year2014'

                                                                                               Central
                                                4.     The record of default as recordedin the
                                                                                                   of the application'
                                                           on Largecredits(cRlLlc) is at Annexure-11
                               (D
          A                  G                  lnformation
      6
      c , jt * :                     O                        issuedin accordance
                                                The certificate                  with the BankersBooksEvidenceAct
     I tJ,{                          --t
     ar        l'-,4
                  !t   .::          ai'l
                                                                                                  of variousaccounts
                                                                                      Thestatements
                                                1891is at Annexure-12oftheapplication.
     .-
     F        t r            { "    -
     L        ,*L                   _J
                             C_
 L! {..r"::: L
  u Li"i i-: >                                  oftheCorporateDebtormaintainedwiththeFinancia|CreditoraSperdetail
  O , , , ' ; ';- , -
    L L i , '
l !
q
          \-/ ---                                                                                      (colly)'
                                                                                     are as Annexture-13
F
          *              -,.       i--          in column-8of Part-Vof the application
.:
*
          r-.,
   < .-l'.'
      .-. .)
   l-
  (U '                  '.. ),                                                            on the requestof corporate
\/ :              l                             5.   lt is furtherstatedthat on 21.12.2013,
 i                    ,'-\

                                                                   wasmadeforthevoluntarymechanism  throughcorporate
                                                Debtor,a reference
                                                                    (cDR)to the cDR Empowered  Group(CDR-EG)and a
                                                DebtorRestructuring
                                                                                           approvrngthe restructuring
                                                 letterof acceptancewas issuedby the CDR-EG
                                                                                    tbf       a* f:- f'3 ir]   otoCaFy
                                                 CP(lB)No.114/ChdtPbt2017
                                                                                                                         --,7l\,lAR
                                                                                                                                  2019
Case 19-10988-MFW            Doc 1    Filed 05/06/19   Page 8 of 43

                                         4



packageandMasterRestructuringAgreement(MRA)wasexecutedinteralia
                                      of India includingerstwhile
between corporateDebtorand state Bank

associatebanksama|gamatedw.e.f'01'04.2017'pursuanttotheGazette
                         ThestateBankof Indiaincludingtheerstwhtle
          dated22.02.2017)
Notification
                                      to the corporatedebtorto an
associatebanKsadvanceda financialdebt

         sum of 12049,11,75,763'15.Pursuantto the MRA,the corporate
aggregate
                                                                of
                               in the natureof personalguaranteeJ
debtorfurnishedsecuritydocuments

sixpersons,an|ntenSeagreement,togovernthelnfereserightsofvarious
                                             - appointing
                                                        erstwhile
lendersunderthe MRA,a securitytrusteeagreement
                                                         anda deed
                                        as security-trustee
stateBankof Patiala(nowstateBankof India)
                                         was executed'
               in favourof security-trustee
of hypothecation

                                          Debtorcontlnuo
         lt has beenstatedthatthe Corporate
 6.                                                                           'Nnli:tt
                                                                       Asht'eni
                    whichprompted
            oblrgation                     Credito
                                the Financial
 its repayment

 lndia      (includingits erstwhileassociatebanks)to tssuetwo

                                           two lettersdated 27.07.2016, a
  06.07,2016,two |ettersdated 14.07.2016,
                                                                   Debtor
 letterdated04.08.2016  andanotherletter29'08'2016to the corporate
                                               overdueand requesting  the
 informingit that its variousloan accountsare

 corporateDebtorto regularise   its loan accountsat the earliest' Balance

                                    as on 31'03'2016issuedby the
           for the balanceoutstanding
 confirmation

 CorporateDebtortoStateBankof|ndia(priortotheama|gamatrondate
                        the debttowardsthe Financial   creditoris stated
 01.04.2017)acknowledging

                          of the applicationlt is statedthat a letterwas
 in the documentAnnexure-19

  issuedbytheCorporateDebtoract<now|edgingitsliabilitiesundertheM
                                                the subsistence  of validity
   interaliatowardsstateBankof Indiaandconfirming
                                                    ' lt is statedthat the
  of all securrtyand financialdocumentson 21'03'2017
                                                            CoFY
  CP(lB)No.114l}hdlPbl2o17
                                     ttrtlied to betrueP\oto
                                                                      - 7 vAR?nro
                                              Case 19-10988-MFW               Doc 1   Filed 05/06/19   Page 9 of 43




                                              CorporateDebtor,despitetherecerptoftheDemandNoticeandhaving

                                              admittedtheamountpayab|e,hasfailedtopaytheamountindefau|tanda
                                                                                                 thecorporate
                                                                                        as against
                                                                  142is overdueandpayable
                                              amountof {1 136,15,67,

                                              Debtorwhichis in excessof t1'00 lac'

                                                                                                    the nameof Mr'
                                                                                             proposed
                                              7.    ln part-lllof Form1, StateBankof Indiahas
                                                                                                                6-
                                                                                 numberlBBl/lPA-001/lP-P00001/201
                                               NavneetKumarGupta,registration
                                                                               ProfessionalForm No'2 alongwith the
                                               17l10009as InterimResolution
                                                                                                               has
                                                                                                     Professional
                                                                      of the proposedInterimResolution
                                                        of reglstration
                                               certifrcate
                                                                                  (colly)'
                                               beenstatedto be annexedas Annexure-6

                                                                                                            creditorthat
                                                                                  it wasstatedby thefinancial
                                               g.        As notedin order22.11.2017,

                                               theentirePaperBookwassenttotheCorporateDebtorbyspeedposton

                                                         andtheadditional
                                                12.10.2017                    was alsosentby speedpo"Y
                                                                       synopsis

                                                                                    CorporateDebtorwa
                                               Noticeof the petitionto the respondent

                                               S.l2.2olTtoshowcauseaStowhythepetitionbenotadmitted

                                                9.                          on behalfof CorporateDebtorwas fil
                                                             Reply/oblecttons

                                                No'83dated1O.01'2018.PreIimrnaryobjectionshavebeentakenthat

                                                applicationts not maintainablebecauseit has not been filed by a duly

                                                                                       thatthereis no defaultin law on
                                                          person.lt was furthersubmitted
                                                authorised
                                   (u
             .:\              ;                 thepartoftheCorporateDebtor,becausetheterm..defau|t''hastobe
           ,'i r- 5 -E-.'                                                                                   that the
                     *:
           t l . i a-.-,
                      'r      (i)
                                        *.J     interpreted         from the term "loan/dues"'lt is submitted
                                                          differently
       -                _.
                  lt j.::'-             .f1
                                                                                 itselffailedto providethefullamountrequired
       1          " 1        . -
                  ,,         (rj        - -
                                                            (andbankconsortium)
       i.*
       r.-

  !:l
  *.;
                 i t_
                tt
                             a_
                            -'1i .-
                            -._.- il_
                                        -'J
                                                   applicant
                +_

                                                                                     plandueto its ownfailureto fulfilcertain
   .            t ' :
   L-
                "" :,-,
                I           \Q      \

  C                     i:                         to be disbursedas per the financral
!-*t i..i ,..: LL
              -
     t..., --- .f
                                                                                                 of India and, therefore' the
 tJ -t
    \
            (D r-
           -7. r'.                                 financialcriteriaspecifiedby ReserveBank
-   F.'-
fV         (;) -7                                                                                    any              defaulton the
                        :
                                                            cannottakebenefrtof rtsownwrongand allege
                                                   petitioner


                                                                         7
                                                    CP(IB)No.11alchd/Pb/2o1
                                                                                                                           - 7 t*,lAR
                                                                                                                                    2019
Case 19-10988-MFW            Doc 1   Filed 05/06/19   Page 10 of 43




                                                that StateBankof lndia
partof the CorporateDebtor.lt is furthersubmitted
                                                fromthe consortium
                                to takepermission
hasfailedto followproperprocedure
                                        proceedings
                                insolvency
in a JorntLendersForumto initiate                          under
                                                 as requlred

                                     underBankrng
                            formulated                   Act
                                                Regulation
ReserveBankof IndiaRegulations

and ReserveBankof IndiaAct.

10.                                    debtor is a vibrantTextileCompany
       lt is alsostatedthatthe corporate

                  units all over India' At present,the respondentis
havingmanufacturing
                      to 8000workersandindirect
        directemployment
providing                                             to more
                                              employment

                                50000familiesin India' The detailsof
than 50000workers,thus supporting
                                punctuality,
        beingexpenenced;following
promotors                                          to manage
                                          capability

                                             and qualityassurances;
 multipleand largesizedorders;qualitystandards
                          facility;
                 integrated
         strength;                                         research
                                                  technology'
                                  useof information
 marketlng

              and designdevelopment,
 and development                            custom/cl
                                  environment,

 no defaultof statutorydues/taxesof corporatedebtorhavebeen

  11. lt was furtherstatedthattillthe monthof March,2016,the

                  of t 919.35croresand the loanswerebeing
 had a debtexposure

 regularlyand these were standard. Thereafterthe respondent-corporate

              the settingup of a spinning
 debtorproposed                                    unitin Madhya
                                        manufacturing

 pradesh. The lead bank was StateBank of Patiala(SBOP)leadingthe

          of 22 banks. The financialplanwas placedbeforethe leadbank
 consortium
                             rnemberswhichrequireda term loanof {
 alongwith the otherconsortium
                                                    t 903'95crores'
  2248.70croresand workingcapitalloan oi approximately
                                         financials
                                 additional                     t
                                                  of approximately
 Apartfromthat,the companyrequired
                                                               of the
  52g.10croresworkingcapitalfor its existingoperations. copies

          planare at AnnexureA-2
  financial
                                     tlerlfiedto be true
  CP(lB)No.114tchdtPbt2ol7                                            - 7MAR
                                                                           Zgtg
                  Case 19-10988-MFW                Doc 1   Filed 05/06/19   Page 11 of 43

                                                                7



                     12'ltisfurtherstatedthattheconsortiumofbankssanctionedaterm|oan
                                                                initiallywas only { 1403'36
                     of {. 2248./Ocroresbut the amountdisbursed
                                                        partof manufacturing  unitof Madhya
                     croresandthe samewas usedto setup

                      Pradesh,asaresultofwhichthespinningprojectinMadhyaPradeshcou

                      notbe comPleted'

                                                                        workrngcaprtalof
                                                               sanctioned
                      ,13. lt is also averredthat the consortium
                                                                       2O13and failedto
                      approximately { 627'70croresonly upto September'

                       provideba|anceworkingcapita|loanof<T94.2Tcroreswhereasthe.capaci
                                                                                     fell
                                                                     thus substantially
                                 was supposedto be morethan 90% which
                       utilization

                       down.Copiesofthesanction|ettersfortheterm|oanandsanctionedworkin

                       capitalloanareAnnexureA-3 andA-4 respectively'
                                                                                      capital
                                                                             of workrng
                         14. lt is alsostatedthattheonlyreasonfor non-disbursal
                                                                of Bankswasconstrainedby their
                        loan(wcL) on timewasthattheconsortrum

                        oWnprocedura|expoSurenormSinre|ationtotheTexti|eSector.H
                                                            minutesof meetingof the C
                        this allegation,referenceis made to
                                                                                             Aslintvi ln.l.ll,
                         on 26.03.2013       A-5)'
                                     (Annexure                                              ' n i ' . ; u . L o ' z ;/a +
                                                                                            r !lnili]= rrl \ru




                                                             had to opt for
                                          the respondent-company
                                  Thereupon
                         15.
                                                         by the competentau
                         November,2013 which was approved

                         September,2ol4.CopyofCDRschemeisAnnexure6.Evenafterth
                                                                                theaccount
                                                   thestateBankof Indiaclassified
                                     of cDR package,
                         implementation
                                                                                 becamea
                         as Non PerformingAsset (NPA)w e f -september'2015which

                       majorhurdIeindisbursementofthecreditfaciIitiesIeadingtoatightIiqu
                                                              TUFSinterestsubsidyof 5% for all
                       situation.The companywas eligiblefor
   V a f i d i , . .: r - . ,
                                                            rate of interestfor the compenywas
      Tf, i;. i- i:: f tf g,jig?Jdans and thus the effective
O u i si , J ei i t . : ; a i i r i $ i C *
                                        in d i a
      i'c';T;\out t}J,''j,ki.fro,.no',ro,ro,,tjbrffier!
                                                     tnt"'n
                                                                                              - 7 MAR?019
                    Case 19-10988-MFW                  Doc 1   Filed 05/06/19      Page 12 of 43


                                                                   8


                                                                          were builtaroundthis
                    3.25o/oto 6.50%. The businessplanof the company
                                                                 claimof interestsubsidywasto
                    effectiverateof interest.Underthe policy,the
                                                                  by all the Banks' Howeverin
                    be madewith the Ministryof corporateAffairs
                                                             withthe concernedauthorities
                    manycases,the banksdid not filethe c|aims
                                                           delay.The lossof TUFSsubsidy
                    or the samewerefiledaftera considerable

                     hasbeencalcu|atedtothetuneof{191'64crores.CopiesofTUFSScheme
                                                                              O
                                                     by the companyfrom01'O+'Zdt
                              A-7andTUFSamountreceived
                     rsAnnexure

                     to 30.08.2017is { 241.g}crores. Thetotallossof subsidyof MadhyaPradesh

                                      at t 65 croresas perdocument AnnexureA-8' Thefinancial
                     unitis calculated
                                                             calculatedthe penalinterestto the
                     creditoris also statedto have incorrectly

                     tuneof { 11'91crores'

                                                                     sanctionedunderCDR
                      16.   Similarly,the creditfacilityenvisagedand
                                                                              Thefailureof
                      packagewerenotreleasedresu|tinginto|osstothecompany'
                                                                                       .20
                      the bank consortium to provideWCL reducedthe turnover
                                                                  2017an
                      croresin March,2013to {1802'63croresin March'

                      harmand injury.

                                                                           bank
                      17.       It is also averreothat in March, 2017' the
                                                                               debtor'copy
                                                     of the respondent-corporate
                      consideringdeepdebtrestructuring
                                                                       A-16' Accordingto the
                      of minutesof meetingdated27.03.2017is at Annexure
                                                                                      to the
                                                                  of debt-restructuring
                      respondent,instead of giving an opportunity
                                                           inviolation
                                                 thispetition
                                          hasrited                                 or
                                                                           andspirits
                                                                    orletter
 "11!:,fr:::     f.t iliilr.u, thepetitioner
iuisr,j'l iir'-j'i.r;;,.',,i,,'hBidffioitionu.       cannotbe filebwithoutexitof the petitionerfrom
                                          The petition
                ' \'/
    ri \ i '\ i       " ' l_j,^:                                                 ,  hh, _,..:-
                                            Group whichhasa binding forceas perthe RBIguidelines'
                            CDREmpowered
                                                                   memberof the consortium
                       It was decidedin the cDR Cell,Mumbaithat no



                       CP(l B) No. 1 14/ ChdlPbl2llT
                                                                       i$l;i,r#.
                                                                                                   I. ? rut\P ?nlq
                     Case 19-10988-MFW           Doc 1    Filed 05/06/19     Page 13 of 43




                     bankshal|beentit|edtoinitiateany|ega|actionagainstthecompanywithou
                               of CDR-ED'
                     the aPProval

                      ls.Theotherassertionoftherespondentisthatnodefaultnoticeshave

                      beenreceivedbythecompanycorrespondingtothe|istofdefau|ts'The

                      workingofdefau|tdoesnotmatchwiththeamountsmentionedinthedefau|t
                                                   to be dismissed'
                      notices.The petitionwas prayed                                                  t


                       lg.Whenthematterwaslistedonll.l2.2olT,therespondentrequested
                                                                                       with
                           filing          documents.
                                  additional          lt was directedthat the documerits
                       for

                       affidavitmaybefi|edbeforethenextdate.Theaffidavitwasfi|edbythe

                       petitionervidedraryNo.,17,ldated16.01.2018forfiIingmtnutesoftheme

                       oftheJointLendersForumheldon04',09,2017,emai|senttotheCDR-

                        EmpoweredGroupintimatingthemthatadecisiontornitiateproceedin

                        undertheCodeagainsttheCorporateDebtorhasbeentaken.|nadd|tionto
                                                    placed on record' copies of other
                        the default notices already
                                                                       erstwhile
                                     to the corporateDebtorsent by the
                        notices/letters                                                                       J{'lil
                                                                                                      /shrr''sri
                                                     filed'                                           'HiJd"*,il);;;'
                        and StateBankof lndiawerealso
                                                                                the
                                                              for the peititioner'
                         20.  We have heardthe learnedcounsel
                                                      assistedby Mr' ArvindGuPta,Advocate
                         SeniorCounselfor the respondent
                                      examined
                               nuu"arso             orthecase
                                            therecords
"if,li'tF;;;fnvo
                                                                                     referredto the contentsof
r t s i c i Ien c l i a l l n s i dI neC i ; r LearnedSenior Counselfor the petitioner
  NOTARY pUgLf el
               theapp|icationinFormNo.ltocontendthatintheworstcaseScenario,the
                                                     morethanthe eligible<1'00lac as
                balancedue and in defaultis admittedly

                          requiredbySection4(1)oftheCodeandtherefore,petitiondeserveto

                          adnritted.Asregardsigningpower'ithasbeensu{ittedthatproperduthori


                                                7
                           CP(lB)No.114ichdlPb/201
Case 19-10988-MFW            Doc 1   Filed 05/06/19   Page 14 of 43


                                        10


                                                 IndustrialFinance
is availableto shri Anil KumarGupta,chief Manager'
                                     chowk,Ludhiana-141003  in view
Branchoffice at GoldenTowers,Dholewal

               dated16.06.2017
of authorisation              issuedby the chairmanof state Bankof

                                                      Bankof lndiaAct
lndia in exerciseof powersundersection27 ol the state
                                                       person filed at
1955 alongwithproof of designationof the authorised

         (colly)of
Annexure-2                     as wellas extractof sectron27(1)of the
                 the applicatton
                                     (colly)'
StateBankof IndiaAct 1955at Annexure-3

 22.Inrep|ythereto,learnedSeniorCounselfortheCorporateDebtor
                                                 unit,one of the biggest
         thatthe corporateDebtoris a big industrial
 submitted
                                                 indirectemployment  to
 exportersin textilegoods and providingdirectand
                                       thecorporateDebtoris a listed
         of personsalloverIndia.Moreover,
 thousands
                                                        85%equity
                                          holdingmajority
                          publicshareholders
 companywithsixtythousand

 shareholdingofthecompany.|twasfurthercontendedthatthe

 alreadyoperatingthroughTrustandRetentionAccount(TRA)                   x$}tr11J1
                                           controlledby th
 revenuesof the companycomes to an account

 eachpaymentisspecifica|lypermittedbythebank.|twasfurthers
                              since it does not containthe "workingsfor
 that the petitionis incomplete

 computation of amount,,          in Form1 Part |V Row 2. Furtherthe
                         prescribed

  contention  thattheAdjudicating        onlyhasto seeif the defaultamount
                                 Authority

  is morethant1.00 lac ts incorrect sincesection4 of the code onlyprovldes

                     of the Adjudicating
  for the jurisdiction                         to entertainpetition'but once
                                       Authority

                                               in orderto seewhetherit is
  the petitionrsfiled,the samehasto be examined

  completeandthatthe corporate  debtorwas in default' lt was alsosubmitted

                                           thereis notonlya Trustand
  thatas pertheschemeof MRAdated30'06.2014,
                                                  which monitoisthe
  RetentionAccount(TRA) but a monitoringInstitution

                               Vbrtfiedto betruePrlotoCofY
  CP(lB)No.114lchdtPbt2017
                                                                      - 7 MID tnlfi
                                              Case 19-10988-MFW      Doc 1   Filed 05/06/19   Page 15 of 43


                                                                                -LL




                                              workingoftheCorporateDebtorondaytodaybasisand,therefore,thereis
                                                                                          the Code'
                                              no occasionto admitpetitionunderSection7 of

                                              2g,ltwasthensubmittedthataSper|etterofapprovaldated30'06'2014

                                              andMRAdated30.06.2014    (whichis signedby allthe lendersof thecorporate
                                                                                                that any exit from MRA
                                              Debtorincludingthe petitioner),it is clearlystated

                                              and/oranyactionthatistakenbythe|enders,thesameWou|dbewiththe
                                                                                                      is alsoone
                                                       of,CDR-EGandthe chairmanof the financialcreditor
                                              permission
                                                                                                   thatafterthe issue
                                                                 of thesaidcDR Cell' lt wascontended
                                               of thefunctionaries
                                                                                  appliedto CDR-EGfor permission   to
                                               of defaulinotices,the petitioner-bank
                                                                                              rejectedvide letterdated
                                               initiatelegal actionand the samewas specifically

                                               31,08.2016  of CDR-EG.lt wascontended thatcDR mechanismandReserv'g

                                               Bankof|ndia(RB|)guide|inesarebothcontractua|lyand
                                                                                                                         il,A$
                                                                                                                   AshwmiJol!1'
                                               betweenthe Parties.
                                                                                                              * f lll:],iT,'^1:',J{
                                                                                                                              i*
                                                                                                                   LUDHiAItA (i'iJ )
                                                                                                                    R E GD . N o . 2 78 4




                                                24.ltwasa|sosubmittedthatthereliancebythepetitioner
                                                                                             amendedsection35AA
                                                                                                                          #9
                                               creditor on the RBI letterdated 28.08.2017and

                                               BankingRegulation  Act is misplacedas RBI letter onlydirectsthe banksto

                                                                                              financialcreditorhas to be
                                                file a petitionwhereasthe petitionfiledby the
                                                                                               bindingagreementbetween
                        .g                      consideredon its own meritsand in view of the
                        (:        71                                                         that undersection7 of the
                                                the parties. Learnedseniorcounselcontended
..r
(ur
 o            (\'u                -t
 \ u. .       -J
                   T--j           ^.\
                                                                                           laiddownin Section7 (5) are
'*( ' \
                                                Code a petition"may"be admittedif conditions
              rll.*               [-u
              U)    r{\           *"
 :-           lt    -             r
 ;       ! e *      r   ,
          r !f           "-'       iL
                                                                                                      Authorityto decide
                                                                                        to Adjudicating
                                                fulfilledwhich clearlygrantsjurisdiction
LiJ           Lr-       ::
                   ! ' J           k
            l i |
     r f , v J - " ' ' 1

     O rWr t F r ' :                                                                           Codeor whetherthe parties
 t r
 lJ-           V,
               +
                          *
                                        .;.     whetherthe petitionis to be admittedund6rthe
     .Y <- -:.;
  f       l    2 t
                -J                                                                                        thatclaimsfor
                                                                    to civilremedies.lt wasfurthercontended
     -     '-   --:i
               l-
         r t 1r A t ; '                         shouldbe relegated
                              e


                               o                                                  the state of MadhyaPradeshcan
                                                subsidyfromthe centralGovernment'and
                                                                                                            of
                                                                                               in the account
                                                 onlybe madeby the bankandthento t*XTun]
                                                                        rfrrffled to hefn\ Pnotocopy
                                                          chdtpbt2olT
                                                       11al
                                                 cp(lB)No
                                                                                        lu+--                  t--r
                                                                                                              l-    'I
                                                                                                                         ll   l h     na.r
Case 19-10988-MFW                                 Doc 1   Filed 05/06/19                   Page 16 of 43


                                                               1,2




CorporateDebtor'whichthebankfailedtodoandthissubsidyamountismor

thantheamountg|VenrnthedefaultnoticesandaSsuch,thereisnodefau
                          4 of the Code'
of even{1.00lacunderSection

 23.ltwasalsocontendedthatthepresentpetitionisnotmaintainab|e

 becausetheCorporateDebtorhasnotSpecifica||yauthorisedthepersonwno

 hassignedthepetitionSincetheChairpersonofStateBankof|ndiacannot

 subde|egatethepowerswithoutSpecificpermissionoftheCentra|Board'

  26'Inrejoinder,|earnedcounselforthepetitionersubmittedthatCDRis

 non-StatutoryVoluntarymechan|smsetupundertheaegisofReserveBank

  I n d i a f o r t h e e f f i c i e n t r e s t r u c t u r i n g o f c o r p o r a t e d e b t s a n d i s-i m p | e m e n t
                            work and it is a trite law that a
  through a commercialframe
                                  that the standingmemoers
  overidea statute. lt is submitted
                                        do nothaveanyindepe
           thedecislonmakingprocessbut
  facilitate

  rights.ltwassubmittedthata||themembersofJLF(a|soformingal|

   membersoftheCDR-EG)attheirmeetinghe|don04.09'2017unanimous
                                                      of the code for the
                                         the provisions
                                     under
                to
   tooka decision  file an application

   reso|utionofthefinancia|affairsoftheCorporateDebtorandinfact,th

    CorporateDebtoritse|fwaspresentatthemeetingandhadagreedforsuc

    referencetobemadeonaccountofthepersistentdefau|tandmountingdeb

    |twassubmrttedthatinvtewoftheunanimousJLFdecisiontoinitia

    presentingproceedingsanypermtssionfromCDREGisanemptyforma|ity

      2T.ltwasfurthercontendedthattheobjectionoftheCorporateDebtorwith

     regardtonon-provisionofdetailsofdisbursementanddefau|trnpart-lV

     Forml(asprovidedintheRules)isuntenab|einviewofthedgtai|so
                                                           ' : - :I:'

      C P ( l B ) N o . 11 4 l C h d / P b / 2 0 1 7
                                                                                                           - 7 f'lAR
                                                                                                                   2019
                                                                  i * ' ' , J .: t . ' .
                         Case 19-10988-MFW                     Doc 1        Filed 05/06/19             Page 17 of 43


                                                                                     L5




                                       and defaultgiven in Annexures-7 and 8 of the application;
                            disbursement
                                                                    accordancewith the Bankers
                            completebankaccountstatementcertifiedin
                                                                        applicationand detailed
                            Books EvrdenceAct, 1891 annexedwith the
                                                                                       that the
                                       for defaulthas been submitted. lt was submitted
                            calculations
                                                                                            in an
                                      wrthregardto existenceof counterclarmis not sustainable
                             objections
                                                                              it was submittedthe
                                       undersection7 of the code. Additionally,
                             application                                                                                                      I


                                                                      of the clausesof MRAsuchas (i)
                             corporateDebtoris itselfbeingin violations

                             maintenanceof bankaccounts   outsidethe lendersbeingpartof MRA(ii)non-

                                                                       for servicingthe debts of the
                             use of the sale proceedsof non-coreassets
                                                           of stockstatements whichin itselfamounts
                             lendersand (iii)non-submission
                                                                                the corporateDebtorto
                              to defaultin termsof the MRA and thus disentitles
                                                                                                  that
                              raiseobjections with respectto a counterclaim.lt was furthersubmrtted

                                           lettersexecutedbetweenthe corporate  debtorandthe petitioner
                              the sanctron
                                                           rrghtto cancelandwithdraw
                                             thepetitioner's                        the limitswithout
                               interaliaprovide
                                                                           defaulton the part of the
                               noticeon accountof eventsof defaultand the
                                                                                                the
                                                                         and the lendersincluding
                               corporateDebtorin termsof MRA is writlarge

                               petitionerarefu||yentit|edtopartra|ly/who||ywithdraworcance|facl
                                                                          is within
                               hence refusalto providefurtherworkingcapital
                                                                                                                                    lsfil'cni 'ltril)'
                                rights.                                                                                             'ii'J'iili;;;'

                                28.                            of the Codeare as under:-
                                          The relevantprovisions
            ' r^t            F' lf-: 1 1 - n 1 - ' i r !
                 r  : " ,                   ''"i                  s e c t i o n3 ( 1 2 )
 Vatid
                          t ' ,' ,' 1, - ' ' ' ' '
      TA'ri-::                           , .'':                                                                                                 patTof
O U t $ i l'.l o i ; . , : "   ,      , , . .,       , , , d e f a u l t , m e a n sn o n - p a y m e not f d e b t w h e n w h o l e o r a n y
       ?'           '-                                                                      payableand                                                   is
               "                                     of the amountof debt has becomedue and
                                            instalment
                                            notrepaidbythedebtororthecorporatedebtor,asthecasemaybe'

                                                     Section7
                                                                               Verifiedto be true                nstoeopy
                                 CP(lB)No.11alchdlPbl2l17
                                                                                                                                          t       trrh        r.tfltn
              Case 19-10988-MFW              Doc 1       Filed 05/06/19           Page 18 of 43


                                                              14



                     7 . ( 1 ) A f i n a n c i a t c r e d i t o r e i t h e r b y i t s e l f o rcorporate
                                                                                                  j o i n t t y w iinsolvency
                                                                                                                    thotherfinancial
                                     may    file'   ai-iiptication          ior  initiating
                     creditors
                      resotutionprocess           ;;";;i       ; iorporatedebtorbefore the Adiudieating
                     Authoritywhena defaulthasoccurreo'

                     Exp|anation'_Forthepurposu:?ffhjssub-section,adefaultincludes
                                                                 not only to the applicant
                     a defauttin respeitlof'u iinunciatdebtowed          of the corporate
                                                                creditor
                      financialcreditor;ui t" gny other financiat
                     debtor.

                           (2)Thefinancialcreditorshaltmakeanapplicationundersub-
                      section(1)insuchformandmannerandaccompaniedwithsuchfeqas
                      may be Prescribed'

                             (3) The financialcreditorshall'alongwiththe application
                                                                                   '
                      furnish -
                             (a)recoraofthedefaultrecordedwiththeinforma,tionutilityor
                                                                 may be specified;
                       suchotherrecord-oieiid"r"" of defauttas
                             (b) the,u^L of the resolutionprofesslonal proposedto act as
                      an interim resolutionprofessional;and
                                                                            the Board'
                             (c) any otherinformation may be specifiedby
                                                      as

                             (4)TheAdjudicatingAuthorityshalt,withinfourteendaysofthe
                                                               n (2), asceftainthe existence
                                                 indersub-secflo
                       receiptof tfie appiicattion                   utitityor on fhe basisof
                       of a defauttfrom iii nroras of an information
                        otherevidencefurnishedbythefinancialcreditorundersub-section(3)'
                                                                       it,,:1 f
                                 ('5) Where the Adiudic ating Au.th,otity    li:
                                                                             ti :! ^'!:: :
                       (2) is comptete,     arnd
                                                    ircuo"i and!h'?P,
                                 rJt L''iriiiii n'i there,lt'9      4:?.?
                                                                       : ::: !:,'.                                         :4q^\
                       'u'6t'iitili,{                     91t^t].P]'!3,*,,':?:"::,'::
                                                       professional'it may'by                                                   ni ,lolly
                                      iiiio""a resolution                                                          L U [ ) ! _ . 1 i A X( A
                                                                                                                                          i)b.i
                                      or
                        suchaPPlication;                                                                                G0.N0.2784

                                i;i;;:i;'it nasnotigccyrled  ortn,e-1y9[3',i:::::,2:
                                              ;,
                        rzt is i)7oiriii; ; ;; i  dsc iptinaryp
                                                               it!:' mav'
                        ';lr:;":;i;;"'i"Jiiuii'oi''pii"i'ion"i,'
                                                                         n
                                                                     :?!,i sbv
                                                                            ^',:'^":!'
                                                                                       n
                                                                                    : reiect
                                                                                order'                                       #9
                        application:                                                      the
                         provided that the AdjudicatingAuthority shall, before reiecting
                                                                  n (5)' give.a notice to the
                         applicationunder tt;;;; Ol 6r sub-secilo              seven days  of
                                                      in his applicaioh.wi.lnin
                         applicantto rectifythe-ae)fect
                                                                   Authority'
                        ,[[iiit ir suchnoticefrom the Adiudicating


 varicrF* r Frirnas$f' ,l?r'J::i':;#::,':;Z:;:{::;"ri;':;::       :#:fffi1f: f T';n'u
   T A i ' ; , . :i . ; :
outsi,i,'i,i",iii,                                                             rinanciat
                                                                             the
                          ...,r*1,,0,u|?;X::fl::::!:::::::'l!,'!,'!,'o:I:i:;'$ft
  tdu rA I:tY pu fi i-Jil iiJano'i                   debtor;
                                       L'd thecorporate
                                                              sub;ge_cfion(5)to thefinanciat
                               @; ir; irdii ira",,iiui" (b)of or reiection
                                                                         'of suchapplication'
                                 withinsevendaysof admlsslon
                          creditor,
                          as fhe casemaYbe)
                                                         tbrtfierrto he
                                                                       1@ enotoGagl
                                       7
                  CP(lB)No.1'14lChd/Pbi201
                                                              fiflr'rl".."- ir,                      f.7 MAR
                                                                                                           20tg
              Case 19-10988-MFW              Doc 1   Filed 05/06/19   Page 19 of 43

                                                          I)




                  29.ThereisnodisputeinthiscasethatthepetitionerStateBankoflndia
                                                                                   Form
                                                                   in the prescribed
                                                    is alsofurnished
                              creditor.Theapplication
                 is a financial

                 loftheRu|esandtheprescribedfeehasbeenpaid.A|ongwiththe
                                                       the name of the Resolution
                 application,the petitionerhas proposed
                                                                    InterimResolution
                            Shri NavneetKumarGuptato act as an
                 professional
                                                                               of the
                 professional. Form No.2 alongwiththe certificateof registration

                 proposedlnterimReso|utionProfesstonalhasbeenannexedasAnnexur

                  (co||y).InthisForm,ithasbeencertifiedthattherearenodisciplina

                  proceedingspendingagainsthimwiththeBoardorIndianInstitute
                                                                             corporate
                                     of lcAl. The recordof the defaultof the
                           Professional
                  Insolvency

                  debtorhasbeenfurnishedinco|umn6ofPartVofForml.Theissueinvo|ve
                                               of a defaultandwhetherthe application under
                  is whetherthereis theexistence
                                                       lt may be addedthat in the replyfiled
                  section7(2) ofthecode is complete.

                  bythecorporatedebtor,itwasinteraliasubmittedthatthepetitionisd
                                                        swornin' But that
                  becausethe affidavithas not been duly
                              fromrecord'
                   substanttated

                   30.The|earnedSeniorCounse|fortheCorporateDebtorhasSu

                              thatthepetitiondoesnotfulfi|themandatoryrequirementofSectionTre
                                                                             the petitiondoes not
      ,;..i fi i:)\.'L-, :*nf{ule      4 readwith Form 1 and moreparticularly,
 V?,tiIr,r=                       I
                   ff i:-:;-'.                               of amount"prescribed in Form1 PartlV
      I r--t',1,-,rr,,,,-.uiOOliaifilifr"      for computation
                                        "working
              I'i!- t."-'
rrrr.silje             r:r    .;l-i il
t-t;i'A"t/ifi'r        ['"i ;                        contentionis tnat the detailsof disbursement
                              H,;* ,. The petitioner's

                   a|ongwiththedateofeachdisbursementaregiventnAnnexure-Tof
                                                                             Jhe date
                                                                     alongwith
                             and the amountsof defaultfor each account
                   application



                    CP(lB) No.1 14l?hdtPbt2o17
                                                                                      i: lt.lnR2AW
                                                                                      rD
                                                                                      L    l
                       Case 19-10988-MFW        Doc 1    Filed 05/06/19      Page 20 of 43


                                                             t6

                                                                   certifiedin accordance
                               that the completebankaccountstatement
                       submitted

                       withtheBankersBooksEvidenceAct'1891(page4g4ofVolume-3)have

                       beenannexedW|ththeapp|icationwhichisprlmafacieevidenceofthe

                       ambuntsdisbursedandthedefau|tamount.Withoutprejudice,itwas
                                                                 on accountof any defect'the
                                                     is tncomplete
                       submittedthat if an application
                                                                 and grantsevendaystimefor
                       Tribunalis requiredto givea nottceof defect

                        the rectification.

                        3l.WefindthatinAnnexure-Toftheapp|ication'thepetitionerhas
                                                    madeto thecorporateDebtorwiththedates
                                detailsof disbursement
                        furnished
                                                              Thesedetarlsare in respectof
                        and amountdisbursedin vartousaccounts'

                         IoangrantedbythepetitionertowardstermIoansandworkingcapitaI

                         (inc|udingtheerstwhi|eassoctatebanks)tota||ingto{2049,11,75,76

                         Further,thedetailsoftheamountclaimedtobeindefaultandtheO^'fr
                                                                      of theappt
                                                          in Annexure-8
                         thedefaultoccurredhavebeenprovided

                         tota|amountclaimedtobeindefau|taSon30'09.2017is{1136'

                          32.                 detailsof defaultsas on 30'09'2017in
                                 ln Annexure-8,
                                                   debtor-state Bankof Indiaand its subsidiaries
                          of the accountof corporate

                          havebeengiven.ThesenavebeensegregatedundervariousHeadsi.e(

                          RupeeTermsLoan-|;(ii)WorkrngCapita|Loan;(rii)FundedInterest-T

                                                Loanand(iv)WorkingCapita|Faci|ityandthenumberofdaysofthedela
  V a l i d F c ri - : :iilSri;L                                                                 copiesof statementsof
                                                                                 from(a) certified
                                                                      substantiated
                                                     defaurtis further
         f     n t''l"'
            Its''t'''
                                        i: "''t 1;;i;;"nt                                respectof Master Restructuring
                                 ' ;,
                                                          accountsof corporatedebtor in
          .   i

a : j { r i , - - i - -' -
                                   'irij;;,i...iu
         i i / " - -       . l : ,
                                                                                                                    of
                                                                                        13 (colly)]and (b) statements
                                                Agreement   dated  30.06.2014[Annexure-
                                                                                     of differentaccounts[Annexure14
                                                 accountsin respectof workingcapital

                           (collv)
                                I                    prtfiedts betzueFlotoCopv
                                                                         Nffi
                           cp(rB)No.114/chd/pb/20i7                      \f-.f         /      |iJ
                                                                                              -     }i|nR irllg
                                                          rrrrqnr F,rhlinnt ,,.{hintne.I
                  Case 19-10988-MFW                Doc 1   Filed 05/06/19   Page 21 of 43


                                                              t]


                  33,ThepetitionerhasreferredtotheminutesoftheJLMmeetinghe|don
                                                                            in whichthe
                  27.03.2017(AnnexureA-16of the replyof the corporatedebtor)
                                                         per informationsharedin the last
                  chairpersonof the meetingstatedthat as

                   mebting,accountswithal|thememberbanksexceptKarurVysyaBankhad

                   turnedNPA'ThepercentageshareofKarurVysyaBankason23'02.2017
                                                             debtorare shownto be present
                   is 0.61%only. The officialsof the corporate
                                           wereawareof the NPAstatus'Moreover'defJult
                   rnthemeetingandtherefore,
                                                          dated06'07'2016'14'07.'2016'
                   noticesissuedby someof the lendingbanks

                    27.07'2016and04.08'2016(Annexure.16(co|ly)oftheapplication)a|soshow
                                                 positionwas availableto the corPorate
                   that iinformationof NPA/overdue

                   debtor.
                                                                                            *
                                                                     debtorhas re
                    34.     The learnedsenior counselfor thl corporate
                                                           Ltd. Gompany Appeal
                    starlog EnterprisesLtd. vs. lclcl Bank                                      CIF

                    (|nso|vency)No,5of2olTinsupportofhiscontention.Wefindthat.the
                                                                                  ancl
                                          AppellateTribunalis basedupon an apparent
                    decisionof the Hon',ble
                                                                           by the respondent
                    conspicuous  mismatchbetweenthe amountdemanded
                                                             dated06'02'2017and the amount
                    from the appellantin its demandnotice
                                                            However,in the presentcase,there
                    statedto be in defaultin the application.
                                                               amountsin defaultare computed
                     is no mismatchand the basison whichthe

                  inAnnexure-Softheapplicationhave-a|sobeenexp|ained'The|earne
                                                                             Bank of
                                         has reliedon Aiay Aggarwalvs' Gentral
 v*1icl For EmbffiS1tel for the petitioner

                                       GompanvAppeal
                              BankorIndian                  No'180
                                                (Ar)(lnsolvencv)
:rtcTl,i1: Iirl-ijh,a-and state
                                                                               of the figureswill
  NC-;-,,,,;:..Y             in whichit was interaliaheldthat meremismatch
              iL U * L-btrzo17
                                                                          insolvencyiesolution
                                                                ".corporate
                               not invalidatethe order initiating
                       ipsofacto
                                                                    also held that the apiellant
                      process"under Section7 of the Code' lt was
                                                            Grlfiedln hetfre\Pnoto
                                                                                 GoFy
                      CP(lB) No.1 14t)hdtPbt2ll7
                                                                            uV        )-7tulR?ol9
             Case 19-10988-MFW                                  Doc 1   Filed 05/06/19     Page 22 of 43


                                                                            18


               raiseddisputeandpleadedmismatchofdebtamount,butithasnotbeen

               disputedthatsomedebtisdueandispayab|etothe,Financia|Creditor'and

               the,CorporateDebtor,hasdefau|tedinmakingsuchpaymentandno
                           was calledfor'
                interference

                34.1|nviewofthediscussionmadeabove,itishe|dthatthereisexistence
                                                                                 is
                                                   undersection7 (2) of the code
                of a defaultand that the application

                comPlete.

                                                          for                            the corporatedebtoi further
                35.            The learned Senior Counsel

                 contendedthat.asperLetterofApprovaldated30.06.2014andMRAdate
                                                       of thecorporateDebtorincluding
                          whichis signedby allthelenders
                 30.06.2014                                                       I

                 t h e p e t i t i o n e r , i t i s c l e a r | y s t a t e d t h a t a n y e x i t f r o m M R A a n d / o r a n yA::h,t.{!ni
                                                                                                                                     a c t i oJollY
                                                                                                                                              n
                                                                                                                                     L l . ,j i J ; r A r i A( P 0 . )
                 w i l l b e t a k e n b y a n y l e n d e r s , t h e s a m e w o u l d b e w i t h t h e p e r m i s s iRoL rn. D, o. Nf0 . 2 7 8 4

                 EG.ltisfurthersubmittedthataftertheissueofdefau|tnotices,theCorpo

                  DebtorappliedtoCDR.EGforpermissiontoinitiate|egalactionandtheSam

                  wasspecifica|lyrejectedby|etterdated31.08.2016ofCDR-EG.ltisstat

                  thatCDR-EGisanindependentinstitutionandtheCharrmanofthepetition

                  isa|soamemberofCDRCe||andthattheCorporateDebtorisboundbythe

                  termsofCDR-EGandthateventi||15.01'2ols,theCorporateDebtorwasno
                                                                         thatthe
                                                mechanism'lt was submitted
                                 to
                        permission  exitfromcDR
 Va rid F o r a r-i..
                   Qramed
                                                                                         andstatutorirv
                                                                         arebothcontractuarv
                                                           andRBIguiderines
arJX;,Ir.={,$r*i$erines                                                                the
                  il'l.fiBthdfig       the partiesas held by the Hon'bleSupremeCourtin
   t*,i.rl'$.ll';n              between

                    matterofSardarAssociatesandors.vs.Punjab&SindBank&ors.

                    (2009)8Scc257.||wasfurthersubmittedthattherelianceoftheCorporate
                                                                                                                eqF*/
                                                                                                         Ft",l,to



                     C P ( l B ) N o . 11 4 l c h d / P b / 2 0 17
                                                                                                                f-ia     ... ^
Case 19-10988-MFW                                  Doc 1   Filed 05/06/19   Page 23 of 43


                                                              19


                                       dated 28'08'2017and amended
Debtoron the ReserveBank of Indialetter

Section35AAofBankingRegu|ationActismisp|acedsincethesaid|etteronty

directsthebanksto filethepetition
                                                  hast:
                                 butthesaidpetition        1";T:'ERq,                  * ?-uy
                                                   Vaaltt iod F
                                                              r ' o
                                                                  ' : r
                                                                      - ;--:, ': . ' ' ''
                                               Oetw6d\'tqe*pgrtiFs           and
on its meritsandon the basisof bindingagreement
                                                                                    .   : . 1

                                                     paities                    f


              the Codeand specificagreementbetw6bAif"e
cannotovenrvrite

                                          submittedthat soon afterthe
                                 petitioner
 35.1 The learnedcounselfor the
                                   accountandexecutionof MRAin June'
            of the corporateDebtor's
 restructuring
                                           onceagainbecameNP,Atn the
 2o14,theaccountsof the corporateDebtor
                                                  Debtorto serviceeH
 year2016on accountof the inabilityof the Corporate
                                                             is fl
                                    thatthe presentapplication
                debt. lt is submitted
 the restructured
                                       Debtorunderthe MRA i
 respectto the defaultof the Corporate
                                                   30.06.2014 (
          hasbeeninvitedto para-Dof theMRn o"t"o
  attention

 10(coIly)oftheappIication)inwhichitisspecificaIlystatedthatthebor

  (CorporateDebtor)hasbeenadmittedtotheCorporateDebtRestructuring
                      voluntarymechanism    set up underthe aegisof the
  Forum,a non-statutorv
                                       restructuringof its corporatedebt'
  ReserveBank of lndia for the efficient

  ReferencehasalsobeenmadetotheReserveBankof|ndiacircu|aron
                                                       and is at serial
                          Thiscircularis dated23'08'2001
          debtrestructurrng.
  corporate

  No.lofVolumeXllofthereplyfi|edbytheCorporateDebtor'Para4ofthe

  circu|arstatesthatCDRwi||beanon-statutorymechanismandtheCDR
                                                         agreement
  mechanismwill be a voluntarysystembasedon debtor-creditor

   andinter-creditoragreement'lnviewofthisposition,submissionsofth
                                                        and Reserve
                                       thatcDR guidelines
   learnedcounselfor the corporateDebtor


                                                           Ybrifiedto

                                                                                                -^l l',lAR
              ) o .1 1 4 i c h d t P b l 2 0 1 7
   C F ) ( l UN                                                tVotary                                   Z0lg
Case 19-10988-MFW                  Doc 1   Filed 05/06/19    Page 24 of 43


                                              20


                                  bindingbetweenthe partiescannotbe
                     are statutorily
Bankof lndiaguidelines

accepted.

                                            has referredto the amendment
         The learnedcounselfor the petitioner
 36.
                                                                   w'e'f'
 in the BankingRegulationAct 1949by whrchSection35AAwas inserted
                                              may' by orderauthorisedthe
 04.05.2017   by whichthe centralgovernment

 ReserveBankoflndiatoissuedirectionstoanybankingcompanyorbanking
                              resolutionprocessin respectof a default
 companiesto initiateinsolvency

  underthecode.lntheExplanation,defaulthasbeengiventhesamemeanin
                                               lt is statedthat the Reserve
  as assignedto it in section3(12)of the code'
                                dated 28.08'2017   to the petitionerto either
  Bankof lndiaissueddirections
                                                Debtorby 13'12'2017or
  resolvethe defaultingaccountof the corporate
                                              of the corporateinsolve
             proceedtowardsfilingfor initiation
  mandatorily                                                                    6;.a&*
   processwithrespecttotheCorporateDebtorun|essa|readytn

   thesedirecttonsfurtherrecognisedtheoptionoftheJLFofthe
                                       priorto the abovestipulated
   Debtorto proceeounderthe code even
                                                      secondrestructurtng
              lt hasbeensubmittedthatalleffortstowards
    13.12.2017.

   didnotfructifyintoanyconc|usiveagreementamongstthe|endersandinvie
                                                        allthe members
              of the code andReserveBankof Indiadrrective'
   of enactment
                                                of the CDR-EG)at their
   of the JLF(alsoformingall the votingmembers
                              unanimously  tooka decision to filean application
    meetingheldon 04.09.2017,
                                                  of thefinancial affairsof the
                      of the code forthe resolution
    underthe provisions
                                           Debtoritselfwas presentat the
    corporateDebtorand in fact the corporate

     meetingandhadagreedforsuchareferencetobemadeonaccountofthe
                               debts.Theminutesof the meetingof the JLF
             defaultand mounting
     persistent

                                                                     PnntoGaFl
\v. */ n i i ^ rF n r F f f i : a S S Y
        Uefierjue
    '1' . ij a:
                                  -.-
                   i r'+rciiolput2ot?
     l:1-ri:-! ".
                                                     lfti*le, v              r-'3 MARZilr''
Case 19-10988-MFW                    Doc 1         Filed 05/06/19              Page 25 of 43


                                                          2L


                                                      affidavitfiled by
of 04.0g.2Q17areavailableat Annexure-Aof the additional

t h e p e t i t i o n ebr y d i a r yN o . 17 1 d a t e d1 6 ' 0 1' 2 0 18 '

                                                                  said to be
 37.       In view of these facts,the decisionof the JLF cannotbe
                          of the ReserveBankof lndia. The matterwas
 basedonlyon the directions
                                                              the
          on meritsand eventhe corporateDebtor,agreedthatmoving
 considered
                                                     as per prara
 NCLTwas the bestoption.we may add herethateventhough
                                                          ED level
 3.2.1 0f the ReserveBank of Indracirculardated 23'08'2001,

             of state Bank of lndia is inter aliaa standingmember'the
 representative
                                                              of the
                                                      decisions
 standingmembersdo not haveanyvotingrightsand all the
                                                             to the
       are takenby a supermajorityof the lendershavingexposure
 CDR-EG.
                                               Circular
 concerneddebtor.[Para 8'1 to 8'4 of CDR Master
                                                                                                  1l\a\
           serialNo.2of VolumeXl of the replyl' The learned
                                                                                                 6fToN.A
  29.04.2015
                                                                                                      wcrriJnli!'
                                                                                                 0t     r,,Sf],t?"'t
 t h e c o r p o r a t e d e b t o r h a s s t r e s s e d o n t h e m i n u t e s o f t h e JR L F
                                                                                                avv
                                                                                                EGD'Nc'er"
                                                                                                          ' -1ca




                                                             decidedto move"
 04.09.2017      to statethat it was unantmously

                     has reliedon InnoventiveIndustriesLtd' vs'
                                                                                                  fy-4?
  NCLT. The petitioner
                                                  that prior JLF
  Bank Ltd. 217 SCCOnlineNCLAT 70 and has submitted
                                             effectof the code' Moreover'
  approvalis not requtreddue to the overriding
                                          of corporate
                             for initiation                   resolution
                                                     insolvency
  Section7 of the Codeprovides
                                                  jointlywith otherfinancial
   processby a financialcreditoreitherby itselfor
                                                      viewof thisposition
   creditors.The JLF decisionis to movefor NCLTand in
                                       by onlystate Bankof Indiacannot
                   above,the application
   andthe discussion
                                            abovewouldshowthatthe
                         made. The discussion
   be saidto be incorrectly

            of the corporate
   contention                                    was eagerand hastyin
                           debtorthatthe petrtroner

                                                                                     Pn1:,lrC*a$ry

  V a i i CF o r E m b a s s y
      TAi{r: ni:ri::.Ul-                                         $n'.1,i''1'
a r;ipligooirwAietpp{?SIu                                                                       ,-./ MAR
                                                                                                       20lg
       *,TAl?Y         * IndIa
     I                   Ft;i1! r,t'$
     Case 19-10988-MFW               Doc 1    Filed 05/06/19   Page 26 of 43


                                                22


                                                 MRA                 and JLF cannotbe
    movingNCLTin violationof the letterof approval'

    accepted.

                                                          submittedthat the
     38.     The learnedcounselfor the corporatedebtorhas
                                                            upon subsidy
             debtoris a textileunitwhosefinancesaredependent
     corporate
                                                      the subsidycan only
     grantedby centraland MadhyaPradeshGovernment;
                                                  accountof corporateDebtorr;
     be realisedby the banksandthencreditedto the
                                                  of the corporateDebtorand
     the bankfailedto creditthe sameto the account
                                                          rnterestwill go'up to
     suchsubsidyamountsto 1256croreswhichalongwith
                                                       to providethe promised
     {350 crores. lt is also statedthat the banksfailed

      workingcqpitalasrequiredinMRAleadingtofinancialdistress'ltts'therefore'
                                                      A S the corpora
                                                      as
              that the petrtionis liableto be dismissed
      submitted                                                                    T_4 ;\
                                                  to the alleg
      has a legitimatedefenceboth in law and fact
                                                                               Afiwani,ltlll'
                                                                               LUI)i1lAiiA(Pir.)
      petitioner.                                                               REGD.NO.27B4



                                               arguedthattheCo
               Thelearnedcounselforthepetitioner
       39.
                                                      as                        of bank
                                                                  (i) maintenance
       itselfis in violationof the clausesof MRA such

       accountsoutsidethe|endersbeingpartofMRA(ii)non-useofthesa|e
                                            of the lenders(iii)non-submission
       proceedsof non-coreassetsfor servrcing
                                                                       MRAand
       of stockstatements whichin itselfamountto defaultin termsof the
                                                        withrespectto a counter
       thisentitlesthe corporateDebtorto raiseobjections

       claim. lt was alsosubmitted that the sanctionlettersexecutedbetweenthe

                                               alia providethe petitionerrightto
       corporateDebtorand the petitionerinter
                                                 on accountof any eventsof
        canceland withdrawthe limitswithoutnotice

                                                               nr,ti' C'$H
   V a l i dF c r I r n ] : i l s s v
_ TAI{f; f;Fr_*f T
] u t s i c efn d i a /nf s i c i Ien C i r
     s.r&ffiAfqY.ptf#l:lh                                                       - 7 II{AR
                                                                                        20lg
 Case 19-10988-MFW               Doc 1      Filed 05/06/19          Page 27 of 43


                                                 23


                                       furtherworkingcapitallimitsis within
 defaultsand therefore,refusalto provide

                rights'
 theircontractual

  40.     WefindthatittsnotthecaseoftheCorporateDebtorthatthe
                                 petitionerbut not creditedto its account'
  subsidyhas been receivedby the
                                     in filingof claimsof interestsubsidy'
  The corporateDebtoris allegingdelay

  Thisbyitself,cannotmeanthatthereisacounterc|aimoftheCorporate

  Debtor'Asregardsnon-provisionoffurtherworkingcapital,thesamecannot
                                                                      of the
                                               Therefore'the contention
  be saidto be in the natureof a counterclaim'

  CorporateDebtorcannotbe accepted'
                                                             further
                                               debtorsubmitted
   4j.  The learnedseniorcounselforthe corporate
                                                           butthese
                                     mighthavebeenauthorised
  thatthechairmanof stateBankof lndia

   powercannotbe.sub-delegatewithoutspecificpermissionoftheCentra|

   Board'TheauthorisationbytheChairman,stateBankof|ndiaisavai|

   A n n e x u r e - 2 o f t h e a p p | i c a t i o n a n d i s i n e x e r c i s e o f p o w e r s u nAphrunni.lally
                                                                                                         der
                                                                                                          Air/t (Pi:t.)
                                                                                                          . No , 27 8 4
   ofStateBankof|ndiaAct,lg55whichstatesthattheChairmansh

   ata|lmeetingsofCentralBoardandsubjecttosuchgenera|or

   directionsastheCentralBoardmaygive,exercisea|lsuchpowersanddo

   suchactsandthingsaSmaybeexercisedordonebytheStateBankoflndia

    TheCorporateDebtorhasnotp|acedonrecordanydecisionoftheCentra|
                                                                    before
                                                      for proceedings
                           on the grantof authorisation
    Boardplacingrestrictions

    theNCLT.ThiscontentionsoftheCorporateDebtorcanalsonotbeaccepted

        42,lnresu|tthereof,Wearesatisfiedthatadefau|thasoccurredandth

     app|icationunderSectionT(2)iscomplete,andtherearenodiscip|ina
                           thepropos"O            Profesqional'
              pendingagainst
     proceedings                     X"i't 1":1Yt
                                             G@FU
                                        ttrltlOd td he                noto

            frl&;,hAirsY
Va I i€r<Ered,
                                                                                             - 7MAR
  T{\KTETTNCT                                  NdtervPubfic'                                      2019
Case 19-10988-MFW        Doc 1   Filed 05/06/19     Page 28 of 43


                                           24


                                                   bankjinancialcreditor
                                      the petitioner
 43. In view of the abovediscussion,
                                              7 of the code' the instant
havingfulfilledall the requirementsof section

petitiondeseryesto be admitted'

                                                             is declaredfor
 44.  The petitionis, therefore,admittedand the moratorium
                                                    (1) of section14 of the
           all of the followingin termsof sub-section
 prohibiting

 Code.                                                                   I



                                             of pendingsuitsor proceedings
                        of suitsor continuation
       a) the institution

       againstthecorporatedebtorinc|udingexecuttonofany,judgment,
                                                           panelor other
       decreeor orderin any courtof law,tribunal,arbitralion

       authoritY;

       b)transferring,encumbering,a|ienatingordisposingofbythecorporate
                                                           interesttherein;
       debtorany of its assetsor any legalrightor beneficial

       c)anyactiontoforeclose,recoverorenforceanysecurityinterest
                                                     propertYincludins;
       createdby the corporatedebtorin respectof its
                                                   of Financt
                                   and Reconstruction
        actionunderthe securitisation                                             $
                     of SecurityInterestAct' 2002;
        and Enforcement
                                                                                 rft\*
                                                                              Jilllv
                                                                        Ashv'$ni
                                                                       'ii;"'J:Ti:ii;.,

        d) the recoveryof any propertyby an owner
                                                  or lessor                       ,/fr
        propertyisoccupiedbyorinthepossessionofthecorporatedebtor'

                                                         goodsor servicesto the
   45.     lt is furtherdirectedthatthe supplyof essential

   cQrporate-debtor,ifcontinuing'shal|notbeterminatedorsuspended
                                                             (1)shall
                                                of sub-section
                            period.The provisions
             duringmoratorium
   interrupted



                                  tktfied to htr
                                   t
                                       \
                                           ffdsrv
                                                                    :.,7lfdRrugtg
             Case 19-10988-MFW                    Doc 1    Filed 05/06/19   Page 29 of 43


                                                              25


             howevernot apply to such transactionsaS may be notifiedby the Central

                     in consultation
             Government                          sectorregulator'
                                  withanyfinancial

              4O.                           shallhaveeffectfromthe dateof thisordertill
                       The orderof moratorium

             the.completionof the corporateinsolvencyresolutionprocessor until this

                                                             of Section31 or
                                       plan undersub-section(1)
             Benchapprovesthe resolution

             passesan orderfor liquidationof corporatedebtorunderSection33 as the

             casemay be.

             47.       The matterbe postedon 19.04.2018for passingof formalorderof

                                         Professional
                      of InterimResolution
             appointment                                               Copy
                                                   withfurtherdirections.

                                      to boththe parties
             of thisorderbe communicated


                           sd/-                                                      sd/-
              (Justice
                     R.P.Nagrath)                                   '         (PradeepR. Sethi)
              Member (Judicial)                                                Memberflechnical)



              A p r i1
                     l 1,2018
                      arora



                                                               to betrue
                                                       tJerlfied
                                                       \
                                                   :
   V a l i dF o r F r n b a s s y                  \       {}otaw       f LudHiana
     TAKi: ni:[:frc.j-
C u t s i c JIei " : i i r a / i inCssf n d i a                "' 7 MAR
                                                                      2019
    f'.'-..',*'\i:i"i'i: i.iij i-| C




                                   7
              CP(lB)No.114lChd/Pb/2o1
                       Case 19-10988-MFW        Doc 1        Filed 05/06/19   Page 30 of 43



                                                       Fo'r?P:aT'
                                                   Varid                                -1-
                             ,,6                         rt_\:^h|;;d- \ndia
                                        o"ttJl.-t6;J PuBLlc


                                                                                         ffi
                             cwp-r5685-2018
                             DHIRAJ SALUJA              VS     UNION OF INDIA AND OR
                                                                                              1u5ss6t JrllY
                                         Mr' Vikram Nankani' SeniorAdvocate
                                                                           with               'lJ,::ti:l;il''

                                                                                         s
                             Present:
                                                                         and
                                         Mr. Arvind Kumar Gupta' Advocate
                                         Mr. ManPreetSingh Kanda' Advocate
                                         for the Petitioner'
                                               **t<**


                                                                            assistedby Mr' Arvint
                                         Mr' Nankani, learnedSenior Counsel

                                                            appearing on betra] of the petitioner
                              Kumar G-upta, learned counsel

                              contendsthatMRA(MasterRestructuringAgreement)Contractwasentered
                                                                 (R-21& R-22) SEL Manufacturing
                              into betweenthe respondentcompanies

                              corhpanylimitedandSELTextilesLimited&banksaSperCD-RScheme
                                                                     containing certain terms and
                               (Corporate Debt Restructuring Scheme)

                               conditions,wherebytheBankconsortiumhaclassuredcertaindisbursement.
                                                                         the bank consortium' I'he
                               MRA      had various other obligations on

                               respondentbankswerealsorequiredtorealiseanddisburseinterest

                               subsidiesgivenbycentralGovtandStateGovtbuttheyfailedtodo
                                                            has counterclaim of hundredsof crores
                               so,whereby respondentcompanies

                               regardinginterestsubsidiesapartfromfailureofbankconsortiunrto

                                                                 the project at low capacity &causing
                                disburse assured loans stranding

                                              distress'
                                losses,financial

                                                ButtheRBlhasComeoutwithinstructi()l]SdatedS.B'2017

                                andcircularl2.02.20|BAnncxuresP-landP-2,nullifyingtlreagreement&

                                obligationsof'bankandtheCDR,sDRSchemes.Itwasnextcontendedthat

                                thelegalquestionwhetheraclaimandcounterclaimbetweentheborrower


lbrfri*d +Eht                ofr?$..g:ubankshouldbeentertainedbyTribunaloraCivilCourtiSpending
                                                                    supremecourt as per order dated
                                 adjudicationbefore larger bench of

                t';bli*l                                                 v/s VilK sharesandstock
                                             thematterof Stateof Rajasthan
    !I; {rtr:                     17.9.2014in
                           ForSubsequentordersseeCM.9548.cwF.2al8,cM.l"3gl7-cwP.20l8'-.andlmore,
               Case 19-10988-MFW        Doc 1      Filed 05/06/19   Page 31 of 43


                                                                     V a l i CF o r I m b a s s Y
                                                                       TAKfi [:FFTCT
                                                                    Outside   l r r C i a / l n s iI *ned i a
                                                                       NOTAJ3Y         PUBI-lC



                    brokering services ltd in civil appeal no 8973 of 2014 and hence the

                    petitioner faces an imPasse.

                    It was also contendedthat instructionsand circularsof RBI are in violation

                    of Indian Contract Act and interest subsidy policies as the lenders are
                                 :'::
                    legitimate,lyexpectedto honour their agre'ementand obligations'

                    The:afotementioned, circulars, of the RBI have already O-eenOhallenged

                    beforethe AllahabadHigh Court in the petition titled as independentpower

                                        v/s unionof india
                              association
                     prod'trcers

                     which,byorderdated31.5.2018afternoticeof motionwas iss
                                                                                            AshwanlJolly
                                                                                                   (Pb.)
                                                                                          ddr.R/€tANA
                     protectionhas .beengrantedagainstany coercive action agai            '
                                                                                           Regd.No.2784

                     companiesall over India.



                                 Our attentionhasbeendrawnto the contentsof the letterdated

                     l9'h June 2018 written by one of the importantforeign customerof the

                     companyst4tingthat it needa reliablesupplierand thereis risk in placing

                                                                future is in doubt due to
                     further orderto the respondentcompanies,whose

                     the insolvencyproceedingand thus it would be compelledto stop

                               furtherbusiness.
                     contracting



                                                                         are an intenstve
                                                                 companies
                                 It is submittedthat the respondent

                     export and manufacturingtextile companieswhich employs12000 direct

rbrifiedto b                     indirect worker whose future would be in doubt becausethe

                                         shallnot be ableto keepthis companyrunnlng'
                               professional

   illotarvP
                                                         CM-L3977'CWP-2018''- and 1 more'
               For Subsequent orders see GM-9548-CWP-2018,
Case 19-10988-MFW          Doc 1    Filed 05/06/19      Page 32 of 43

                                                              Vaiid Fcr f,rnblts+Y
                                                                  Tijildf [: i: i: L:l] T
                                                             O u t s i d eI n c l i a /r 1: s i d ei n c l i r
                                                                   N C T A R YP U B L " I C
                                                                        -3-




           Thepresentwritpetitionraisesimportantquestionoflawandviresof

     BankingRegulationsActandRBlinstructionsandcircularsthereinand

     keepinginviewinterestofworkersandthebanks,itiSdirectedthat

     corporate insolvency resolution          process(CIRP) against respondenl

                                               board of directors of the
     companies is kept in abeyance,the earlier

     respondentcompaniesshalloperatetheirbankaccountsandbankoperations

                                                  interest of the bank consortium' It
      as o-eforeinitiation of GIRP to protect the

                                                   route all future revenuesof the
      is directed that the Board of Directors will
                                                    and Retention Accounts.
     ,,said respondent companies only through Trust

                                            promptly through rRA                 account
      The salaries.and vendors will be paid

                                                 petitionerwill file u
      withoutdelay.It is furtherdirectedthat the
                                                     off any immo
      on affidavit that the companieswill not dispose                            ill'l'$$h.tg1t
                                                   working days'
                                                                                  ll:$'Jf$.r
      without permission of the court within three

                                              by 07'09'2018
                       Noticeof motionreturnable



                                                    ( AMIT RAWAL )
                                                        JUDGE


                                                   AVNEESH JHINGAN
       22.06.2018                                      JUDGE
       YogeshSharma'




                             \&rlfiedt:                    COF*

                                ltirrtarv



                 seecM.e548-r*r-rorr)i;!#llril9[f,r,-- and
             orders
   Forsubsequent
                                                         1 more,
Case 19-10988-MFW      Doc 1   Filed 05/06/19   Page 33 of 43



                         Exhibit A-2
  (Corporate Resolutions Appointing Foreign Representative)
                    Case 19-10988-MFW                Doc 1      Filed 05/06/19   Page 34 of 43

               COMPANYLIMITED
SELMANUFACTURING
RegdOffice:274, DhandariKhurd,G.T.Road,Ludhiana' 141 014, Punjab,India
Tel:+91 -161-7111117, Fax +91 -'l XX-XXXXXXX, Website:www.selindia.in
CIN:151909P82000P1C023679




              CERTIFIEDTRUE COPYOF THE RESOLUTION  PASSEDBY THE BOARDOF
              DIRECTORS OF SELMANUFACTURING  COMPANYLIMITEDAT IT,SMEETING
              HELDON APRIL23, 2019,AT THE REGISTERED   OF THECOMPANYAT
                                                  OFFICE
              274, DHANDARIKHURD,G.T.ROAD,LUDHIANA(PUNJAB}
                                                         141014.

              TheCorrpany      placedbefore
                        Secretary         theBoardof Directors          various
                                                            of theCompany     orders
              passedin the matterof insolvencyproceedingsin caseof the Company under Insolvencyand
              BanlirLrptcvCode, 2016, and appraisedthe Board of Directors that the proceedingsfor
              insolvencycommencedin caseof the Companyvide order of the Hon'ble NationalCompany
              Law Tribunal datedApril I 1, 2018 in Company PetitionNo. CP (IB) No. 114lchdlPbl20l7,
              the proceedingswere placed into abeyanceby an order of the Hon'ble High Court of Punjab
              and Haryanaat Chandigarhas containedin Paraof its order datedJune22,2018 in Civil Writ
              PetitionNo. 15685-2018, and that the lafferis in force.

              It was firrtherirrfbrrnedtha! in tenns of aforementionedorder of the Hon'ble High Courl of
              Punjab and Haryana at Chandigarh,the Company has been directedthat, (i) the Board of
              Directors of the respondentcompaniesshall operatetheir bank accountsand bank operations
              as before initiation of CIRP to protect the interest of the bank consortium, (ii) the Board of
              Directorswill route all future revenuesof the said respondentcompaniesonlythrough Trust
              and RetentionAccounts, (iii) The salariesand vendorswill be paid promptly through TRA
              accolrntwithout delay and (iv) that the petitionerwill file undertakingon affidavit that the
              Cornpanl,will not dispose-offan1,immovablepropertywithoutpermissionof the Court.

              It was further informed that the Company has protected its assets, and that actions are
                       to be initiated to protect its assetsand recoverablesdue from its customersin United
              reqr-rired
              Statesof Arnerica.

              The Board of Directors noted that the Company has carried on the businessas a going
              concem.

               The Board of Directorsnoted that as there is a statutoryinsolvencyproceedingpendingin its
               case before the Courts in India, the Company is advised that the provisions of Chapter of
               United Stated Bankruptcy Code, if invoked, will protect its business,assetsand recoverable
               in UnitedStatesof America

               The Board of Directors of the Company approved the action to be taken by the Company
               LrnderChapter 15 of United StatesBankruptcy Code, and filing of petition for the purposes.



                                                                                      Kt'-\q\
                                                                                      4{r*ou'o*oibi
                                                                                      M7
                    Case 19-10988-MFW                Doc 1      Filed 05/06/19   Page 35 of 43

               COMPANYLIMITED
SELMANUFACTURING
RegdOffice:274, DhandariKhurd,G.T.Road.Ludhiana- 141 014, Punjab,lndia
Tel:+91-151-7111117,Fax +91-161-71 11118,Website:wwwselindia.in
CIN:L5I 909P82000P1C023679




                               the followingresolutionwaspassed:
               After discussions,

                        "RESOLVED THAT the Boardof Directorsof the Companyherebyapprovesfiling
                        of petitionunderChapter15 of United StatesBankruptcyCodebeforeThe United
                        StatesBankruptcyCourtof theDistrictof Delawaresituatedin the Stateof Delaware.
                        "RESOL\.ED FIIRTHER THAT the Company shall itself act as a Foreign
                                     in the matterof its proposedApplicationto beforethe United States
                        Representative
                        BankruptcyCourt of the District of Delawaresituatedin the Stateof Delawarein
                        UnitedStatesof America,andthatactionswill betakenunderthehandof Mr. Neeraj
                        Saluja,ManagingDirectorof theCompany,  whichwillmeanandinclude:

                                 i.        filing of Applicationand documentsforming part thereof,
                                 ii.       filing replies and making statementsand offering depositions,
                                 iii.      making representation/s   to any Authorities in the matter and taking
                                           necessaryaction/s in the matter of the Application,
                                 iv.       delegating and/or authorising any other authorised person/
                                           prof-essionals(s) or lawyersor attorneysto representand take necessary
                                           actionsin the bestinterestsof the Cornpany,

                        apd that all actionsto be taken by the afore namedMr. Neeraj Salujashall be actions
                        fbr and on behalf of Companyand be binding on the Company."


               Tlie authority vested in terms of this resolutionin favour of Mr. Neeraj Saluja will remain
                            the same is revoked or otherwisemodified to be acted on by any other person,
               valicl Lrnless
               eithersirrglyof.iointlywith Mr. NeerajSaluja.


               CertifiedTrue Copy
               For SEL ManufacturingCompanyLimited



               Clor       ll)/ qecretary
                R a h L rK
                         l apoor
              Case 19-10988-MFW     Doc 1   Filed 05/06/19   Page 36 of 43



                                       Exhibit B
 (Statements of Foreign Representative Required by Section 1515(c) and Rule 1007(a)(4))




EAST\166282633.1
              Case 19-10988-MFW         Doc 1    Filed 05/06/19   Page 37 of 43



                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
In re:                                  )
                                        )
SEL MANUFACTURING CO., LTD,             )    Chapter 15
                                        )
       Debtor in a Foreign Proceeding.  )    Case No. 19-______ (___)
                                        )

              STATEMENTS OF FOREIGN DEBTOR REQUIRED BY
        SECTION 1515(C) OF THE BANKRUPTCY CODE AND RULE 1007(A)(4)
            OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

       SEL Manufacturing Co., Ltd. (“SEL Manufacturing”), in its capacity as the duly

authorized foreign representative (the “Foreign Representative”) with respect to the foreign

proceeding, Case CP (IB) No. 114/Chd/Pb/2017 (the “Indian Proceeding”), commenced against

SEL Manufacturing (the “Foreign Debtor”) by the State Bank of India on November 22, 2017,

under Section 7 of the Indian Insolvency and Bankruptcy Code, 2016 and pending in India

before the National Company Law Tribunal, Chandigarh Bench, by and through its undersigned

counsel, hereby makes the following statements required by section 1515(c) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 1007(a)(4) of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”).

A. STATEMENT REQUIRED BY SECTION 1515(c) OF THE BANKRUPTCY CODE

       SEL Manufacturing submits that, to the best of its knowledge, other than the Indian

Proceeding, there are no foreign proceedings concerning it.

B. ALL AUTHORIZED ADMINISTRATORS OF THE FOREIGN DEBTOR IN THE
   INDIAN PROCEEDING

                                 SEL Manufacturing Co., Ltd.
                                274, Dhandari Khurd, G.T. Road
                                      Ludhiana – 141014
                                         Punjab, India




EAST\166282633.1
              Case 19-10988-MFW        Doc 1   Filed 05/06/19   Page 38 of 43



C. PARTIES TO LITIGATION PENDING IN THE UNITED STATES

       Revman International, Inc.
       350 Fifth Avenue, 70th Floor
       New York, NY 10118

       2901 North Blackstock Road
       Spartanburg, SC 29301

D. ENTITIES AGAINST WHOM PROVISIONAL RELIEF IS SOUGHT

Revman International, Inc.                      Avanti Linens Inc.
Attn: Officer                                   Attn: President
350 Fifth Avenue, 70th Floor                    234 Moonachie Road
New York, NY 10118                              Moonachie, NJ 07074

2901 North Blackstock Road
Spartanburg, SC 29301                           Sam’s East, Inc.
                                                Attn: Officer
c/o Robert L. Reibold                           c/o The Corporation Trust Company
Haynsworth Sinkler Boyd, P.A.                   Corporation Trust Center 1209 Orange Street
1201 Main Street, 22nd Floor                    Wilmington, Delaware 19801
Columbia, SC 29201
                                                Tybout, Redfearn & Pell
Donald L. Kreindler                             David G. Culley
Jared R. Clark                                  750 Shipyard Drive, Suite 400
485 Lexington Avenue, 14th Floor                Wilmington, Delaware 19801
New York, NY 10017

Walmart Inc.                              IKEA Purchasing Services (US) Inc.
Attn: Wal-Mart Legal Department, Leon Paz c/o Corporation Trust Company,
702 Southwest 8th Street (MS 0215)            Amy McLean
Bentonville, Arkansas 72716-0215          1209 N. Orange Street
                                          Wilmington, Delaware



       The information provided is based on the review of SEL Manufacturing’s books and

records. SEL Manufacturing reserves the right to modify or supplement any of the information

provided here.


                                   [Signature Page Follows]



                                             -2-
EAST\166282633.1
              Case 19-10988-MFW   Doc 1   Filed 05/06/19   Page 39 of 43



  Dated: Wilmington, Delaware             Respectfully submitted,
         May 6, 2019
                                          DLA PIPER LLP (US)

                                          By: /s/ R. Craig Martin
                                             R. Craig Martin, Esq.
                                             1201 North Market Street, 21st Floor
                                             Wilmington, DE 19801
                                             Telephone: 302.468.5700
                                             Facsimile: 302.778.7834
                                             Email: craig.martin@us.dlapiper.com

                                          -and-

                                             Oksana Koltko Rosaluk, Esq.
                                             444 West Lake Street, Suite 900
                                             Chicago, IL 60606
                                             Telephone: 312.368.4000
                                             Facsimile: 312.236.7516
                                             Email: oksana.koltko@us.dlapiper.com

                                          Attorneys for Foreign Representative
                                          SEL Manufacturing Co., Ltd.




                                      -3-
EAST\166282633.1
Case 19-10988-MFW   Doc 1   Filed 05/06/19   Page 40 of 43
            Case 19-10988-MFW    Doc 1   Filed 05/06/19   Page 41 of 43



                                   Exhibit C
           (Corporate Ownership Statement Under Bankruptcy Rule 7007.1)




EAST\166284021.1
             Case 19-10988-MFW         Doc 1    Filed 05/06/19     Page 42 of 43



                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
In re:                                  )
                                        )
SEL MANUFACTURING CO., LTD,             )    Chapter 15
                                        )
       Debtor in a Foreign Proceeding.  )    Case No. 19-______ (___)
                                        )

                        CORPORATE OWNERSHIP STATEMENT

       In accordance with Rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, SEL Manufacturing Co., Ltd. (“SEL Manufacturing” or the “Foreign Debtor”), in

its capacity as the duly authorized foreign representative in a foreign proceeding, Case CP (IB)

No. 114/Chd/Pb/2017, commenced against SEL Manufacturing by the State Bank of India on

November 22, 2017, under Section 7 of the Indian Insolvency and Bankruptcy Code, 2016 and

pending in India before the National Company Law Tribunal, Chandigarh Bench, certifies that

no corporate entity owns more than 10% of the Foreign Debtor.



                                 [Declaration Page Follows]




EAST\166284021.1
Case 19-10988-MFW   Doc 1   Filed 05/06/19   Page 43 of 43
